DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. 10564221. Although the claims at issue are not identical, they are not patentably distinct from each other because they are deriving from the same concept or the claim may be written differently, but essentially same concept.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Dimatteo et al. (US Patent: 5,623,177), herein after Dimatteo, in view of BAE et al. (US PGPub: 2013/0026864 A1), herein after Byrne.
Regarding claim 1, Dimatteo teaches, in FIG. 3-11 and its description, a variable reluctance motor load mapping apparatus comprising: 
a frame (FIG.5, shown by 189) ; 
an interface (FIG. 5. 124) disposed on the frame configured for mounting a variable reluctance motor; 
a static load cell mounted to the frame separate (there are multiple loads mounted to the frame. Load shown in FIG. 11 also) and distinct from the variable reluctance motor and coupled to the variable reluctance motor so as to react motor torque of the variable reluctance motor; and 
a controller communicably coupled to the static load cell and the variable reluctance motor (PWM controller is mentioned in Column 3), the controller being configured to select at least one motor phase of the variable reluctance motor, energize the at least one motor phase, and receive, from the static load cell, motor operational data from at least a static load cell static reaction of the motor torque of the variable reluctance motor for mapping and generating an array of motor operational data look up tables(motor performance is determined by loading and phase on the motor shown in FIG. 11) .
However, assuming arguendo that the claim must be so narrowly construed such that Dimatteo does not explicitly teach that a static load cell mounted to the frame and coupled to the variable reluctance motor; and a controller communicably coupled to the static load cell.
However, BAE teaches a static load cell (FIG. 2, 130a) mounted to the frame (200) and coupled to the variable reluctance motor (as in FIG. 2, Paragraph [0042]-[0051]) ; and a controller (120a) communicably coupled to the static load cell (130a). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Dimatteo’s variable reluctance motor load mapping apparatus to use static load cell and controller as taught by BAE so that the reluctance motor can provide rotor assembly and the stator assembly that may be stacked in plural and be easily expanded are provided, thereby making it possible to variously change driving force of the transversal switched reluctance motor.
Regarding claim 2, Dimatteo teaches the apparatus of claim 1, wherein the controller is configured to receive brushless electric machine operational data from the static load cell where the brushless electric machine operational data includes at least one of a static rotor torque, a respective phase current for each of the at least one respective brushless electric machine phase and a rotor position. (FIG. 11. Torque vs. speed curve based on loading). Not to mention, BAE also describes same teaching in FIG. 2-7, and Paragraphs [0042]-[0051], [0071]-[0082] with the motivation of making it possible to reduce core loss.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828